DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Restriction election received on 05/05/2022 has been acknowledged. Claims 1-20 are pending and have been considered below.

Election/Restrictions
Applicant’s election of Group I (claims 1-16) in the reply filed on 05/05/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention Group II. Election was made with traverse in the reply filed on 05/05/2022.
Applicant's election with traverse of Group I in the reply filed on 05/05/2022 is acknowledged. The traversal is on the ground(s) that the method claims are not directed to making a concrete slab support, but a method of laying a concrete slab. However, a method of laying a concrete slab is what is referred to in the restriction. The argument is not found persuasive because the method claims include multiple steps involved with making a concrete slab, including placing support members across one or more clips between clusters of hollow boxes and pouring concrete monolithically over the hollow boxes and support members, which may be distinguished from a concrete slab support since a concrete slab can be made using other types of formwork materials. Furthermore, the process as claimed can be used to make a materially different product such as a foundation, a floor, a roadway, or sidewalk, which would require different fields of classification that would result in a burden of examination.
The requirement is still deemed proper and is therefore made FINAL.

	Specification
The specification is missing the following sections: 
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.

	Claim Objections
Claim(s) 10 and 14 is/are objected to because of the following informalities:  
As per claim 10, at line 5, the recitation “a a”, is understood to mean --a--.  
As per claim 14, at line 2, the recitation “boxes”, is understood to mean --box--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 4 and 9, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 4, at lines 2-3, the recitation “the first indentation of the three indentations” renders the claim indefinite because it lacks antecedent basis.
As per claim 9, at line 2, the recitation “fourth corner” renders the claim indefinite because it lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 11-14, and 16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melchakov (WO 2017/095263 A2) with Espacenet translation.
As per claim 1, Melchakov teaches an apparatus to support a concrete slab (concrete formwork abstract), the apparatus comprising: a hollow box (1) comprising four side walls (8), a top wall (7), and an open bottom (it is understood that the bottom is open in the figure 4 and 16 embodiment where the bottom half is not used), wherein the hollow box is configured to be placed directly on soil of a site oriented such that the open bottom abuts the soil (it is understood that the hollow box is capable of being placed directly on soil of a site oriented such that the open bottom abuts the soil); a flange (16) extending away from the hollow box (figure 4), the flange coupled to two of the side walls and adjacent to the open bottom (figure 4), wherein the flange comprises one or more indentations (18) for placing anchors to secure the hollow box to the soil (it is understood that the indentations are capable of being used for placing anchors to secure the hollow box to the soil); and a plurality of clip holes (3, 4) in the top wall (figure 4) to secure the hollow box to other hollow boxes via clips (it is understood that the holes are capable of securing the hollow box to other hollow boxes via clips).
As per claim 2, Melchakov teaches a plurality of ribs (9) intersecting along an interior surface of the top wall (figure 5), each rib of the plurality of ribs coupled to the top wall and two side walls (figure 5).
As per claim 3, Melchakov teaches the one or more indentations in the flange comprises three indentations (figure 5).
As per claim 5, Melchakov teaches a first clip hole (4 northwest; figure 4) adjacent to a middle portion of a first edge of the top wall (northwest edge; figure 4); and a second clip hole (4 northeast; figure 4) adjacent to a middle portion of a second edge of the top wall (northeast edge; figure 4), wherein the first clip hole and the second clip hole comprise tapered walls (figure 4).
As per claim 11, Melchakov teaches a system of supports for a concrete slab (concrete formwork abstract), the system comprising a plurality of hollow boxes (1; figure 16), each hollow box comprising: four side walls (8), a top wall (7), and an open bottom (it is understood that the bottom is open in the figure 4 and 16 embodiment where the bottom half is not used), wherein the hollow box is configured to be placed directly on soil of a site oriented such that the open bottom abuts the soil (it is understood that the hollow box is capable of being placed directly on soil of a site oriented such that the open bottom abuts the soil); and a plurality of clip holes (3, 4) in the top wall (figure 4), the clip holes spaced along and adjacent an exterior perimeter of the top wall (figure 4), wherein the clip holes comprise tapered walls (figure 4); and a plurality of clips (1m) comprising two or more posts (opposite portions of 1m) and a crosspiece (center portion of 1m) coupling the two or more posts together (figure 11), wherein the two or more posts are configured to be selectively inserted into the clip holes to secure two or more hollow boxes together (figure 16), wherein the tapered walls of the clip holes are configured to facilitate an interference fit between the clip holes and the posts (figure 16), wherein the plurality of hollow boxes are configured to be placed in an array (figure 16), the array comprising clusters of one or more of the plurality of hollow boxes with each of the clusters spaced apart from other clusters (figure 16) and configured to be coupled with one or more of the plurality of clips to every immediately surrounding cluster via one or more of the plurality of clip holes (figure 16).
As per claim 12, Melchakov teaches one or more crosspieces of the plurality of clips configured to be used between the clusters are further configured to receive at least one support member configured to span a plurality of crosspieces (it is understood that the one or more crosspieces of the plurality of clips are capable of being used between the clusters are further capable of receiving at least one support member configured to span a plurality of crosspieces).
As per claim 13, Melchakov teaches the plurality of clip holes are arranged on each hollow box (figure 16) to facilitate coupling between a first cluster comprising two hollow boxes and a cluster comprising four hollow boxes on any side of the first cluster via one or more of the plurality of clips (it is understood that the clip holes are capable of facilitating coupling between a first cluster comprising two hollow boxes and a cluster comprising four hollow boxes on any side of the first cluster via one or more of the plurality of clips).
As per claim 14, Melchakov teaches the plurality of clip holes are arranged on each hollow box (figure 16) to facilitate coupling between a first cluster comprising a single hollow boxes and a cluster comprising multiple hollow boxes on any side of the first cluster via one or more of the plurality of clips (it is understood that the clip holes are capable of facilitating coupling between a first cluster comprising a single hollow boxes and a cluster comprising multiple hollow boxes on any side of the first cluster via one or more of the plurality of clips).
As per claim 16, Melchakov teaches each of the plurality of hollow boxes further comprise a flange (16) extending away from two of the side walls and adjacent to the open bottom (figure 4), wherein the flange comprises one or more indentations (18) for placing anchors to secure the hollow box to the soil (it is understood that the indentations are capable of being used for placing anchors to secure the hollow box to the soil).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6-10, and 15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Melchakov (WO 2017/095263 A2) with Espacenet translation.
As per claim 4, Melchakov teaches the flange comprises a first straight length and a second straight length coupled by a corner (figure 4), and wherein a second indentation of the three indentations is located on a first straight length (figure 5), and a third indentation of the three indentations is located on a second straight length (figure 5).
Melchakov fails to disclose the first indentation of the three indentations is located on the corner.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the first indentation of the three indentations located on the corner, since it has been held that the rearranging or location of parts of an invention in a manner which does not alter its operation involves only routine skill in the art. In re Japikse, 86 USPQ 70. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the first indentation of the three indentations located on the corner in order to provide further ground support at the corners of the form which may be susceptible to being dislocated.
As per claim 6, Melchakov teaches the four side walls comprise two [substantially] vertical sidewalls and two angled sidewalls (northwest and northeast walls; figure 4), wherein the two angled sidewalls are angled in an outward direction relative to the top wall (figure 4), and wherein a first [substantially] vertical sidewall (southeast wall; figure 4) is coupled to a second [substantially] vertical sidewall (southwest wall; figure 4) at a first sidewall edge (figure 4), the second [substantially] vertical sidewall is coupled to a first angled sidewall at a second sidewall edge (figure 4), the first angled sidewall is coupled to a second angled sidewall at a third sidewall edge (figure 4), and the second angled sidewall is coupled to the first [substantially] vertical sidewall at a fourth sidewall edge (figure 4).
Melchakov fails to disclose the substantially vertical sidewalls are exactly vertical.	However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the shape of substantially vertical sidewalls to be exactly vertical, since such a modification would have only involved a mere change in the shape of a component. Absent any persuasive evidence that a particular configuration of the claimed shape is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). It is also common knowledge to choose a shape that has a desired aesthetic or durability and flexibility etc. for the application and intended use of that element. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of substantially vertical sidewalls to be exactly vertical, in order to provide the desired aesthetic of the formed construction.
As per claim 7, Melchakov teaches a third clip hole (3 west; figure 4) adjacent to a first corner of the top wall (figure 4), where the first corner of the top wall is adjacent the second sidewall edge (figure 4); a fourth clip hole (3 north; figure 4) adjacent to a second corner of the top wall (figure 4), where the second corner of the top wall is adjacent the third sidewall edge (figure 4); and a fifth clip hole (3 east; figure 4) adjacent to a third corner of the top wall (figure 4), where the third corner of the top wall is adjacent the fourth sidewall edge (figure 4) wherein the third, fourth, and fifth clip holes comprise tapered walls (figure 4).
As per claim 8, Melchakov teaches a sixth clip hole (4 southeast; figure 4) generally between a middle portion of a third edge (southeast edge; figure 4) of the top wall and a fourth corner of the top wall (figure 4), where the fourth corner of the top wall is adjacent the first sidewall edge (figure 4), wherein the third edge is coupled to the first vertical sidewall (figure 4); and a seventh clip hole (4 southwest; figure 4) generally between a middle portion of a fourth edge (southwest edge; figure 4) of the top wall and the fourth corner of the top wall (figure 4), wherein the fourth edge is coupled to the second vertical sidewall (figure 4).
As per claim 9, Melchakov teaches the sixth clip hole and the seventh clip hole are an equal distance away from fourth corner of the top wall (figure 4).
As per claim 10, Melchakov teaches the first edge is adjacent to the first angled sidewall (figure 4) and the second edge is adjacent to the second angled sidewall (figure 4), with the plurality of clip holes further comprising: an eighth clip hole (3 south; figure 4) adjacent to a middle portion of the third edge of the top wall (figure 4).
Melchakov fails to disclose a ninth clip hole adjacent to a middle portion of the fourth edge of the top wall.
However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the apparatus to have a duplicate clip hole, since such a modification would have only involved a mere duplication of a component. Absent any persuasive evidence that a particular configuration of the claimed duplicate part is significant, a duplicate part is generally recognized as being within the level of ordinary skill in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art to include a ninth clip hole adjacent to a middle portion of the fourth edge of the top wall, in order to provide attachment support to multiple adjacent form elements for increased stability during the pouring of concrete.
As per claim 15, Melchakov teaches the plurality of clip holes comprise a clip hole at three corners of the top wall (at 3; figure 4), a clip hole at a middle portion of each of four edges of the top wall (at 4; figure 14).
 Melchakov teaches one clip hole (3 south; figure 4) but fails to disclose two clip holes near a fourth corner of the top wall.
However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the apparatus to have a duplicate clip hole, since such a modification would have only involved a mere duplication of a component. Absent any persuasive evidence that a particular configuration of the claimed duplicate part is significant, a duplicate part is generally recognized as being within the level of ordinary skill in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art to include two clip holes near a fourth corner of the top wall, in order to provide attachment support to multiple adjacent form elements for increased stability during the pouring of concrete.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to concrete slab supports in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635